              Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


 KEETA T. WOODS,                                      CIVIL ACTION

 Plaintiff,
                                                      COMPLAINT 1:19-cv-00564
 v.

 BAYSIDE CAPITAL SERVICES, LLC,                       JURY TRIAL DEMANDED

 Defendant.


                                          COMPLAINT

        NOW COMES Keeta T. Woods (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of Bayside Capital Services, LLC

(“Defendant”) as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Texas Debt Collection

Act (“TDCA”) pursuant to Tex. Fin. Code Ann. § 392.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, the TCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

and maintains significant business contacts in the Western District of Texas, Plaintiff resides in




                                                 1
           Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 2 of 13



the Western District of Texas, and a substantial portion of the events or omissions giving rise to

the claims occurred within the Western District of Texas.

                                               PARTIES

   4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

   5. Defendant is a collection agency with its principal office located at 210 John Glenn Drive,

Suite 11, Buffalo, New York 14228. Defendant uses the mail and/or telephone for the principal

purpose of collecting debts from consumers on a nationwide basis, including consumers in the

State of Texas.

   6. The principal purpose of Defendant’s business is the collection of consumer debts.

Defendant collects or attempts to collect, directly or indirectly, defaulted debts owed or due or

asserted to be owed or due to others using the mail and/or telephone, including consumers in the

State of Texas.

   7. Defendant acted through it agents, employees, officers, members, directors, heirs,

successors, vendors, assigns, principals, trustees, sureties, subrogees, vendors, third-party

contractors, representatives, and insurers at all times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   8. In 2018, Plaintiff obtained a Payday Loan in the amount of $300.00 (“subject debt”).

   9. Due to unforeseeable financial hardships, Plaintiff was unable to make timely payments on

the subject debt, which resulted in default.

   10. Sometime thereafter, Defendant acquired the right to collect or attempt to collect on the

subject debt while it was in default.




                                                   2
             Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 3 of 13



    11. In April 2019, Plaintiff began receiving unfamiliar collection calls to her cellular telephone

number, (512) XXX-6522 from Defendant.

    12. At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of

her cellular telephone number ending in 6522. Plaintiff is and has always been financially

responsible for this cellular telephone and its services.

    13. On April 23, 2019, Defendant called Plaintiff’s place of employment. Defendant spoke

with Plaintiff’s co-worker Jermaine Benjamin (“Jermaine”). Defendant requested that Jermaine

have Plaintiff call Defendant back concerning a debt that Defendant is attempting to collect from

Plaintiff.

    14. Jermaine immediately forwarded the message to Plaintiff. Plaintiff became incredibly

embarrassed and humiliated by Defendant’s disclosure of the subject debt to her co-worker.

    15. Furthermore, Defendant contacted Plaintiff’s father and again disclosed that she owes the

subject debt and it is attempting to collect it.

    16. Plaintiff’s father immediately contacted Plaintiff. Plaintiff’s father was extremely upset

with the call he received from Defendant. He told Plaintiff never to use him as a reference in any

of her matters and then hung up the phone.

    17. Defendant’s call and disclosure of the subject debt to Plaintiff’s father caused Plaintiff a

great amount of emotional distress, as she has not spoken with her father in several years.

    18. Plaintiff called Defendant and asked why it is calling her family members and how it was

able to obtain her father’s phone number. Defendant stated that it was able to obtain her father’s

phone number by checking her social security number. Defendant then demanded that Plaintiff

make a payment of $700.00 to satisfy the subject debt. Plaintiff explained to Defendant that she

obtained the loan for $300.00 not for $700.00. Defendant insisted that Plaintiff make a payment



                                                   3
             Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 4 of 13



for $700.00. Plaintiff then demanded that Defendant cease contacting her and any of her family

members.

    19. Failing to acquiesce to Plaintiff’s demand that it stop calling, Defendant continued to call

Plaintiff.

    20. Notwithstanding Plaintiff’s request that Defendant cease placing calls to her cellular

telephone, Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s

cellular telephone between April 2019 and the present day.

    21. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable

period of “dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live

agent.

    22. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant

attempting to collect on the subject debt.

    23. Likewise, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s collection calls.

    24. Plaintiff’s demands that Defendant’s phone calls cease went unheeded and Defendant

continued its phone harassment campaign.

    25. Defendant intentionally harassed and abused Plaintiff on numerous occasions by calling

with such frequency as can be reasonably expected to harass.

    26. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system that is commonly used in the debt collection industry

to collect defaulted loans.




                                                 4
           Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 5 of 13



   27. The phone number that Defendant most often used to contact Plaintiff was (888) 206-3046

but upon information and belief, it may have used other phone numbers to place calls to Plaintiff’s

cellular phone.

   28. Furthermore, at no time did Defendant send Plaintiff any correspondences notifying her of

her rights pursuant to 15 U.S.C. §1692g.

                                               DAMAGES

   29. Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily life and

general well-being.

   30. Plaintiff has expended time consulting with her attorneys as a result of Defendant’s

harassing conduct.

   31. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

collect the subject debt.

   32. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased risk of

personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited debt collection calls, harassment, emotional distress, anxiety,

embarrassment, loss of concentration, diminished value and utility of her telephone equipment and

telephone subscription services, debilitating Plaintiff’s voicemail capacity, the wear and tear

caused to her cellular telephone, the loss of battery charge, the loss of battery life, and the per-

kilowatt electricity costs required to recharge her cellular telephone as a result of increased usage

of her telephone services.




                                                  5
            Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 6 of 13



             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   33. Plaintiff restates and realleges paragraphs 1 through 32 as though fully set forth herein.

   34. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   35. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

   36. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   37. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   38. Defendant used the telephone to attempt to collect the subject debt and, as such, engaged

in “communications” as defined in FDCPA §1692a(2).

   39. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   40. Defendant violated 15 U.S.C. §§1692b(2), c(a)(1), c(b), d, d(5), f, and g through its

unlawful debt collection practices.

       a. Violations of FDCPA § 1692b

   41. Plaintiff violated §1692b(2) by contacting third-parties and disclosing that Plaintiff owes

the subject debt.

   42. Specifically, Defendant contacted Plaintiff’s place of employment and disclosed that she

owes the subject debt to her co-worker Jermaine.




                                                  6
           Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 7 of 13



    43. Furthermore, Defendant contacted Plaintiff’s father and disclosed that she owes the subject

debt and it is attempting to collect on it.

    44. Defendant used such illegal conduct in order to embarrass Plaintiff into satisfying the

subject debt by exposing her personal and sensitive information to family members and co-

workers.

        b. Violations of FDCPA § 1692c

    45. Defendant violated §1692c(a)(1) when it called Plaintiff at her place of employment and

continuously called Plaintiff after being notified to stop. This repeated behavior of systematically

calling Plaintiff’s cellular phone over and over after she demanded that it cease contacting her was

harassing and abusive. Even after being told to stop contacting her, Defendant continued its

onslaught of phone calls with the specific goal of oppressing and abusing Plaintiff into paying the

subject debt.

    46. Furthermore, Defendant has relentlessly called Plaintiff numerous times and at her place

of employment. This volume of calls shows that Defendant willfully ignored Plaintiff’s pleas with

the goal of annoying and harassing her.

    47. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to her.

        c. Violations of FDCPA § 1692d

    48. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.

Moreover, Defendant continued placing the relentless calls after Plaintiff advised Defendant to

cease placing collection calls to her cellular phone.




                                                  7
           Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 8 of 13



   49. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

caused to be placed numerous harassing phone calls to Plaintiff’s cellular phone using an

automated telephone dialing system without Plaintiff’s consent.

        d. Violations of FDCPA § 1692f

   50. Defendant violated §1692f by using unfair and unconscionable means in attempt to collect

on the subject debt.

   51. Defendant unfairly harassed Plaintiff with numerous phone calls to her cellular phone in

hope of annoying her to the point where she would break down and make a payment on the subject

debt.

   52. Furthermore, Defendant unconscionably contacted Plaintiff’s place of employment and

Plaintiff’ father disclosing that Plaintiff owes the subject debt. Defendant used such unfair conduct

of exposing sensitive and personal information about Plaintiff in order to embarrass Plaintiff into

paying the subject debt.

        e. Violations of FDCPA § 1692g

   53. Defendant violated §1692g through its initial communication by failing to properly inform

Plaintiff as to Plaintiff’s rights for debt verification in a manner which was not reasonably

calculated to confuse or frustrate the least sophisticated consumer. Despite the foregoing,

Defendant through its initial communication demanded payment of the subject debt from Plaintiff

through the use of an automated telephone dialing system and failed to adequately send Plaintiff

her right to dispute the validity of the subject debt within five days of the initial communication.




                                                  8
           Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 9 of 13



   54. As an experienced debt collector, Defendant knew or should have known the ramifications

of not sending a validation notice within 5 days of the initial communication pursuant to §1692g.

   55. As pled above, Plaintiff was severely harmed by Defendant’s conduct.

   56. As an experienced debt collector, Defendant knew or should have known the ramifications

of placing debt collection calls to Plaintiff after it was informed to cease placing such calls.

   57. Upon information and belief, Defendant systematically places unsolicited and harassing

debt collection calls to consumers in Texas in order to aggressively collect debts in default to

increase its profitability at the consumers’ expense.

   58. Upon information and belief, Defendant has no system in place to document and archive

valid revocation of consent by consumers.

WHEREFORE, Plaintiff KEETA T. WOODS respectfully requests that this Honorable Court:

       a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
           for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.


            COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   59. Plaintiff restates and realleges paragraphs 1 through 58 as though fully set forth herein.

   60. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) or prerecorded or artificial voice without

Plaintiff’s prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).



                                                  9
          Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 10 of 13



   61. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   62. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

   63. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   64. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between April 2019 and the present day, using an ATDS without her prior consent.

   65. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.

   66. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

   67. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   68. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   69. Defendant, through its agents, representatives, vendors subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   70. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and



                                                10
           Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 11 of 13



knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff KEETA T. WOODS respectfully prays this Honorable Court for the
following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.
                    COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   71. Plaintiff restates and realleges paragraphs 1 through 70 as though fully set forth herein.

   72. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   73. The alleged subject debt is a “debt” “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

   74. Defendant is a “debt collector” ” and a “third party debt collector” as defined by Tex. Fin.

Code Ann. § 392.001(6) and (7).

       a. Violations of TDCA § 391.302

   75. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   76. Defendant violated the TDCA when it continuously called Plaintiff’s cellular phone after

she notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s phone



                                                11
          Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 12 of 13



despite her demands was oppressive, harassing, and abusive. The repeated contacts were made

with the hope that Plaintiff would succumb to the harassing behavior and ultimately make a

payment. The frequency and volume of calls shows that Defendant willfully ignored Plaintiff’s

pleas with the intent of annoying and harassing her.

   77. Furthermore, Defendant relentlessly contacted Plaintiff numerous times. Placing such

voluminous calls in short succession constitutes conduct causing a telephone to ring repeatedly or

continuously with the intent to annoy, abuse, and harass Plaintiff into making payment in violation

of the TDCA.

   78. Upon being told to stop calling, Defendant had ample reason to be aware that it should

cease its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose

to continue placing calls to Plaintiff’s cellular phone.

WHEREFORE, Plaintiff KEETA T. WOODS respectfully requests that this Honorable Court:

       a. Declare that the practices complained of herein are unlawful and violate the
           aforementioned statute;
       b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
       c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
       d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
           underlying violations;
       e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
           Ann. § 392.403(b) ; and
       f. Award any other relief as the Honorable Court deems just and proper.

Plaintiff demands trial by jury.

Dated: May 31, 2019                                    Respectfully Submitted,




                                                  12
         Case 1:19-cv-00564-LY Document 1 Filed 05/31/19 Page 13 of 13



/s/ Marwan R. Daher                          /s/ Omar T. Sulaiman
Marwan R. Daher, Esq.                        Omar T. Sulaiman, Esq.
Counsel for Plaintiff                        Counsel for Plaintiff
Sulaiman Law Group, Ltd.                     Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200        2500 South Highland Avenue, Suite 200
Lombard, IL 60148                            Lombard, IL 60148
Telephone: (630) 537-1770                    Telephone: (630) 575-8141
mdaher@sulaimanlaw.com                       osulaiman@sulaimanlaw.com




                                        13
